Title: To James Madison from James Simpson, 16 September 1806
From: Simpson, James
To: Madison, James



No 115Triplicate
Sir
Tangier 16th. September 1806

I had this honour on the 22d. last Month, forwarded as usual in triplicate by way of Cadiz, Lisbon and Gibraltar.
On the 3d. Inst. the United States Ship Constitution stood into this Bay and Captain Campbell sent me the undermentioned dispatches from the Department of State.
Original of the Letter you did me the honour to write me the 8th. October 1804, which was answered from its duplicate by my No. 89 on the 2d. April 1805.
A packet for Mr Gavino marked 18th. July 1806
Two packets for Mr. Baker at Majorca.
A packet for Mr. Broadbent at Messina.
These four last I sent to Mr. Gavino the 10th. Inst.  Capt. Campbell wrote me that he had that Afternoon off Cape Spartel received the above, with some packets from Consul Petersen for me from the Master of an American Vessel thirty three days from Philadelphia.
Last Night I received a Letter from Mr. Seavers dated Widnon 30th. July.  He had received mine of the 6th. May and acknowledges he Navigated the Indefatigable from Gibraltar without any Certificate or other such document, but thinks it hard as he expresses it, that any deviation from a Navigation Act should occasion him and his fellow Sufferers being left in their present miserable situation
No one could be more desirous than I was and am to see them regain their liberty, yet under the circumstances of his case I still conceive it was incumbent on me to wait your Commands.  These I hope I may now soon be honoured with.
Consul Davis arrival at Gibraltar announces the approach of the Tunisian Ambassador on his return home.  I have not yet heard of his having reached these Seas.  In my last I should have told you besides the five Cruisers of that State then mentioned, one of twelve Guns anchored in this Bay about same time, after three days it returned to the Eastward.  Two of Muley Solimans Ships have arrived at Larach, and brought a fifth Greek Vessel.  They have all been taken under the Ottoman and the Russian Flag.  In their Cruise this Summer they have not made any other Captures.  It is supposed they will all now return to Port for the Winter.  Portugal has justified the Capture of the Algerine Schooner in Jeremy Bay, by alledging that several of their Fishing Boats were taken last year close off Larach Bar.  Since the Italian and Austrian Flags have been hoist here, the former has been on the French and the latter on the Spanish House, the Consuls of these last Nations having hitherto represented the two each.  The French Consul having lately required the Emperours concurrence to his hoisting the Neapolitan Flag also, yesterday an admonition was made to him and the Spanish Consul by order of Muley Soliman, that henceforward they were only to hoist the Colours of their Respective Nations, as His Majesty, had determined that no two Flags should be hoist on the same House.  The Spaniard showed no inclination to resist the Emperours wishes with regard to the Austrian Flag.  The French Commissary who is a first Cousin of his Emperour, however ordered both his Flags to be hoist and returned a message to the Lieut. Governour that if he found it convenient to strike the Italian Colours those of France should come down at same time and not be hoist again.
The fact is Muley Soliman is desirous of having a Consul or Resident with him from each Nation.  His Majesty and all this Country well know the Emperour Napoleons sentiments in regard to the Barbary Powers.  Sentiments no doubt highly proper and such as will become the Interest of every Christian Nation to support to effect.  This may most probably induce Muley Soliman not to press this new Regulation with respect to Italy at present.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

